Citation Nr: 1615466	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and a depressive disorder with mixed anxiety features.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1966 to August 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2013, the Board denied service connection for an acquired psychiatric disability, to include PTSD and a depressive disorder with mixed anxiety features.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In an October 2015 Panel Decision, the Court vacated the Board's decision denying service connection for a psychiatric disability and remanded the matter to the Board, on the basis that the Board erred in determining that the duty to assist was satisfied when the Veteran had provided information sufficient to locate the records by stating that the claimed stressor event occurred when he served as a truck driver with the 91st Engineer Company, the service personnel records showed that the Veteran served as a truck driver with the 91st Engineering Company from August 1967 to approximately August 1968, and VA had not submitted multiple requests to the Joint Services Records Research Center (JSRRC), with each covering a different 60-day period.  The case now returns to the Board following the Court's order.  
On his April 2010 claim form, the Veteran reported that he had foreign service from June 1967 to August 1968 (actually, he reported having "Vietnam" service for this period, but that matter, as well as the question of why the Veteran has been unable to even recall approximate dates of the claimed stressor -- whether toward the beginning, middle, or near the end of Thailand service -- any more precisely than the entire 13 month period of foreign service, are matters to be considered on the merits rather than for duty to assist purposes).  Various documents, including the Veteran's representations on claim forms, inconsistently suggest both that the Veteran separated active service on August 3, 1968 and separated service on September 11, 1968.  The DD Form 214 reflects that the Veteran was separated from active service on August 3, 1968, and that the service included one year, one month, and 23 days of foreign service.  The VA rating decision on appeal accepts that the Veteran was on active service in the Army until September 11, 1968.  Notwithstanding these discrepancies in the date of separation from active service, as the Veteran only contends that he was in Thailand until August 1968, the records search will be requested through August 1968, but not to include September 1968.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Acquired Psychiatric Disability

In light of the October 2015 Panel Decision, the issue of service connection for an acquired psychiatric disability, to include PTSD, and a depressive disorder with mixed anxiety features, is remanded to attempt to corroborate the claimed stressor event of witnessing a vehicular accident that caused serious bodily injury of a sergeant, which ultimately led to his death.  The claimed stressor event is alleged to have occurred in Thailand during the period from August 1967 to approximately August 1968 when the Veteran served as a truck driver with the 91st Engineering Company.    

Accordingly, the issue of service connection for an acquired psychiatric disability, to include PTSD and a depressive disorder with mixed anxiety features, is REMANDED for the following actions:

1.  Attempt to corroborate the Veteran's claimed stressor event of witnessing a motor vehicular accident that caused serious bodily injury to a sergeant, which ultimately resulted in the sergeant's death, during the period from August 1967 to August 1968 when the Veteran served as a truck driver with the 91st Engineering Company.  Provide all pertinent information, to include copies of personnel records, units of assignment, and stressor statements in order to verify the claimed stressor event.  For the entire period from August 1967 through August 1968, submit multiple requests with each covering a different 60-day period.  If the stressor event cannot be verified, so state for the record.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.
.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




